DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-3, 5, and 11-17 as claims 1-11, respectively.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art discloses estimation of desired parameters with less computation cost and with high precision by inputting first training vectors generated from observation patterns and second training vectors generated from estimation targets in order to learn the correlation between observation patterns as inputs and patterns of the estimation targets such that desired outputs are assumed from the inputs, calculating the auto-correlation information of the two training vectors, and cross-correlation information of an average vector, the first training vectors and second training vectors, and using the information, obtaining probable expectation values based on the Bayes theory of the estimation targets with respect to an input pattern.
However, the prior art and other references do not teach “using an initially geometrically regularized loss function, train a plurality of convolutional autoencoders on the unlabeled image comprising the eye region to recover a plurality of eye landmarks, wherein loss function is represented by the formula: 
    PNG
    media_image1.png
    271
    593
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of the references pertinent to the claimed invention:
Ganesan et al. (US 2017/0188823 A1): An improved eye tracker system and methods for detecting eye parameters including eye movement using a pupil center, pupil diameter (i.e., dilation), blink duration, and blink frequency, which may be used to determine a variety of physiological and psychological conditions. The eye tracker system and methods operates at a ten-fold reduction in power usage as compared to current system and methods. Furthermore, eye tracker system and methods allows for a more optimal use in variable light situations such as in the outdoors and does not require active calibration by the user.
Ferrer et al. (US 2019/0197670 A1): In one embodiment, a computing system may access a training image and a reference image of a person and an incomplete image. A generate may generate an in-painted image based on the incomplete image, and a discriminator may be used to determine whether each of the in-painted image, the training image, and the reference image is likely generated by the generator. The system may compute losses based on the determinations and update the discriminator accordingly. Using the updated discriminator, the system may determine whether a second in-painted image generated by the generator is likely generated by the generator. The system may compute a loss based on the determination and update the generator accordingly. Once training is complete, the generator may be used to generate a modified version of a given image, such as making the eyes of a person appear open even if they were closed in the input image. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664